In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-311 CV

____________________


IN RE STATE FARM LLOYDS




Original Proceeding



MEMORANDUM OPINION (1)
	State Farm Lloyds seeks a writ of mandamus commanding the Honorable Donald
Floyd, Judge for the 172nd District Court of Jefferson County, to vacate a protective order
and to issue a different protective order that restricts the use and disclosure of certain
privileged documents to the specific case before the trial court.  For the reasons stated
below, we deny relief.  	
	During the course of discovery in the underlying litigation, Cause No. E-166,963,
Grace Tabernacle United Pentecostal Church International v. State Farm Insurance
Companies, et al., the plaintiff sought production of certain documents.  Because the
documents comprised trade secrets or proprietary information, the trial court issued a
protective order that restricted disclosure of the "classified information" to "the currently
named parties, their respective counsel, and expert witnesses the parties anticipate calling
at trial in this litigation or any related litigation against Defendants in which Plaintiff's
counsel is an attorney of record."  Objecting to the "related litigation" clause in the
protective order, State Farm filed this petition for writ of Mandamus.  Because we
conclude the trial court's order adequately protected State Farm from the involuntary
disclosure of its trade secrets, we hold that the trial court did not abuse its discretion in this
matter.  See In re Eli Lilly Co. v. Marshall, 850 S.W.2d 155 (Tex. 1993); Garcia v.
Peeples, 734 S.W.2d 343 (Tex. 1987).  We deny the petition for writ of mandamus. 
	WRIT DENIED.
									PER CURIAM

Opinion Delivered September 18, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.